This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 MICHAEL DUNCAN,

 3                  Worker-Appellee,

 4 vs.                                                                   No. 33,734
 5                                                                       WCA 2009-59750
 6
 7 SANTA FE GOLD and
 8 CRAWFORD & COMPANY,

 9                  Employer/Insurer-Appellants.

10 APPEAL FROM THE WORKERS’ COMPENSATION ADMINISTRATION
11 Shanon S. Riley, Workers’ Compensation Judge

12 David S. Proffit
13 Albuquerque, NM

14 for Appellee

15 Hale & Dixon PC
16 Timothy S. Hale
17 Albuquerque, NM

18 for Appellants

19                                 MEMORANDUM OPINION

20 SUTIN, Judge.
1   {1}   Summary dismissal was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary dismissal has

3 been filed and the time for doing so has expired.

4   {2}   DISMISSED.

5   {3}   IT IS SO ORDERED.


6                                        __________________________________
7                                        JONATHAN B. SUTIN, Judge


8 WE CONCUR:


 9 _______________________________
10 CYNTHIA A. FRY, Judge



11 _______________________________
12 LINDA M. VANZI, Judge




                                           2